. ...

                                                               287

                         . . . . ...*

OFFICE   OF   THE   AlTORNEY            GENERAL   OF   TEXAS
                       AUSTIN
.
            8




        A. s. Rutnon, J?., pb# 3
lallor&blo


            lrtiolo         514, R. 0. 8.,           a8 Mended,              protldenr

        WfJkn Md Bank and uunt Oupmion  0rut.d
     unduth in
             Tit& sh a ll
                        g no JJl~we h ?ulltatr
                                                SW #a tranMotion
                                           nwh ali6heJ Mf aoquire
     in tha anfotooun                   ~4 oollootiom of debta and
     liBbluti~8&letot&r, shiohlmdn .oroQulrti
               ooqwatiolp nh8llk allmtod br it
                                  8 aster itn        ua”““‘“:~t-~
     not ho&d l        g r ep o ?f~
                                  r w l la m& u
     tt sh a llp r o o wr l owtlflraa
     oaMi88ioau             th8t it, intuutn                                             or-
     -7       w      -      t0P.d        SO&   thOJ’OOfJ            ir   rhlah   We&t
     thotiwfw               th e
                               lkr~bnutuhdfram~u~
     to I*u88th aOa r ir r iwn      r
                                   nh8ll duo o t
                                               la luo h
     on~tffinato, not to oxmod aa lAdit%olPrlfir*
      urn, but in 150wont   till l Bak 01 m       aa4
     L r uto b p a uoywnlwh r ea ea l a tofw a p wlo d
     ~B@W   thur  t-  fOU8J pO?id~d    6hat w  -   b%l
     88b8       0f   ~981     48tak      t0 0fri+u8,    de00ta8                   w
     8t6okholder8           of    rwh    aon& ma   Bank  and uuot                  oom-
     puqnballb8Mdoc?aa~appaatheroewntof~
     njoritr         o f luoh 8tookh0lder8.'

            regudlun              ofrhethu       lm4         hnldinviolat1anoJthis
Artiolalnoltatr          to      the dkte,      It     18    plala thnt lan4 held br
l b a lk
       inriolrltiao o fth ellrihr but mar. libuel pFo+i8ioM
of Chmptu k of TLtla  32, Rr 0. 1.. In lubjeot to foefeitura
b rlppjlw%ateoneheat  proaodl8f@. ka&iao OS thin llabilitf
to forf*ltwo,Md for otbrr  boa8oan
                                 ,-mw--t
hen &mad It judioiowthntUl had illo@ly holdbo wittoa
art the booksof the bud.




ponnlbllity  thatthe Und uy k forieltod     to the Mata mar,
it 18 trIJ0, result in 168 a4    l8ennod at 8 1m.r rmaa thaa
15 tho bnnk pwrorwd 8 title soed lrutthe ro?ld,aaduf
deerme    the utent to uU0b   tb  a    o&O?8 into the v*lw of
.